Title: To Benjamin Franklin from the Duc de La Rochefoucauld, [8 June 1777]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Dimanche matin [June 8, 1777]
Le Duc de la Rochefoucauld est chargé par Madame sa mere d’engager Monsieur franklyn à lui faire l’honneur de diner chez elle samedi 14. ou Dimanche 15. ou Lundi 16. à son choix; il est prié de vouloir bien amener Monsieur son petit fils à qui M[essieu]rs de Chabot ne veulent pas manquer de faire leurs adieux, et il est prié aussi de proposer à M. Deane le jour qu’il aura choisi.
Le Duc de la Rochefoucauld part demain pour aller passer trois jours à Rouen; il compte, si Monsieur franklyn le lui permet, lui aller demander à dejeuner en passant; et si par hasard il avoit quelque commission pour cette Ville, il s’en chargeroit volontiers.
 
Addressed: Monsieur / Monsieur le docteur franklyn / A Passy
Notation: de la Rochefoucaut sans datte
